Citation Nr: 1115525	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from May 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's appeal was previously before the Board in May 2010, when it was remanded for additional development.  It has been returned to the Board for additional review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.  

2.  The Veteran's service treatment records are negative for complaints or diagnoses regarding hearing loss and tinnitus.

3.  The earliest medical records to confirm the presence of hearing loss and tinnitus are dated July 2008, which is nearly 63 years after the Veteran's discharge from service.  

4.  There is no evidence of a nexus between the Veteran's current hearing loss and tinnitus and the acoustic trauma he sustained during service, to include continuity of symptomatology or a qualified medical opinion.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred due to service, nor may it be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was not incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in October 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran was afforded VA examinations in December 2008 and July 2010.  The Veteran declined his right to a hearing in his September 2009 Substantive Appeal.  

At this point, the Board notes that the July 2010 VA examination did not contain the VA opinion requested by the Board as part of the May 2010 remand.  However, the examination report clearly indicates that this was because the examiner was unable to obtain reliable examination results that are suitable for rating purposes, even after multiple attempts.  After careful review of this examination report to include the examiner's comments, the Board finds that there is no indication that providing the Veteran with an additional examination would result in any different findings.  The Board finds that the development requested by the May 2010 remand has been completed to the extent that it is possible.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board finds that the duty to assist has been met.  It will proceed with consideration of the Veteran's appeals.

Service Connection

The Veteran contends that he has developed hearing loss and tinnitus due to active service.  He notes that he was exposed to extensive acoustic trauma during combat in the Pacific during World War II.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic disease of the nervous system such as hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran was afforded a VA examination of his hearing loss in December 2008.  This examination revealed that the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  This examination also includes a diagnosis of tinnitus.  Therefore, the first element of service connection, which is medical evidence of a current disability, has been met.  

Furthermore, the Veteran is noted to have served in combat.  He contends that he was exposed to rifle and machine gun fire as well as artillery without the benefit of hearing protection.  As this is consistent with the circumstances of his service, he is presumed to have been exposed to acoustic trauma during service.  Therefore, the second element of service connection, which is in-service incurrence of an injury or disability, has been demonstrated.  38 U.S.C.A. § 1154(b).  

However, demonstrating that there was an injury in service and a current disability is not enough to establish entitlement to service connection.  There must be competent evidence of a relationship between the in-service injury and the current disability before service connection can be granted.  Unfortunately, there is no evidence of such a relationship in this case.  

The evidence shows that the Veteran's service treatment records are negative for complaints or treatment of hearing loss or tinnitus.  The initial medical evidence of treatment for these disabilities is dated July 2008, which is nearly 63 years after the Veteran's discharge from service.  None of the Veteran's statements have reported hearing loss or tinnitus on a more or less continuous basis between discharge from service and the present time.  In fact, the December 2008 VA examination states that the Veteran reported bilateral hearing loss for about the previous two years and tinnitus for five or six years.  The Board finds that there is no basis to establish continuity of symptomatology for either bilateral hearing loss or tinnitus between active service and the current disabilities.  

Similarly, there is no competent medical opinion to relate the Veteran's hearing loss or tinnitus to active service.  The December 2008 VA examiner declined to provide an opinion as to the possibility of a relationship between the Veteran's disabilities and active service on the grounds that to do so would be mere speculation.  Although an attempt was made to obtain a second opinion, the July 2010 examination report notes that despite repeated attempts and reinstruction, the test results were not reliable and therefore not suitable for rating purposes.  There had been variability of up to 15 decibels on retest.  The examiner specifically stated that as the results were deemed unreliable and unsuitable for rating purposes, he was unable to provide the requested opinion.  Finally, the Board notes that the Veteran's private doctors have also failed to relate the Veteran's current disabilities to the acoustic trauma in service.  

At this juncture, the Board notes the Veteran's sincere belief that his current hearing loss and tinnitus are the result of the acoustic trauma sustained during service.  However, this is not an area in which a lay statement can serve to establish such a relationship.  The Veteran is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, as there is no competent evidence of a relationship between the Veteran's acoustic trauma in service and his current bilateral hearing loss and tinnitus, entitlement to service connection is not established.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


